Citation Nr: 9911681	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Restoration of an evaluation of 30 percent disabling for 
post-operative residuals of a left knee injury, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1988 to June 
1990.  He also served on active duty for training from 
November 1986 to March 1987. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Montgomery 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which it was proposed to reduce the 
evaluation of complete anterior cruciate ligament tear, left 
knee, with left common peroneal nerve neurapraxia, posterior 
cruciate ligament laxity, and complete tear of the posterior 
lateral complex, from 30 percent disabling to 20 percent 
disabling.  

The proposed reduction was implemented pursuant to a January 
1997 rating action. 


REMAND

The veteran has indicated his disagreement with the reduction 
of the evaluation for his left knee disability from 30 
percent to 20 percent.  The veteran and his representative 
have also claimed that a separate disability evaluation is 
warranted for arthritis under VAGOPREC 23-97.  

Having reviewed the record, the Board has concluded that 
further evidentiary development is required prior to 
adjudication of the claim on appeal.  In the Board's view, 
the most recent VA examination is inadequate for rating 
purposes.  Specifically, the examination failed to address 
the degree of functional impairment associated with the 
veteran's left knee disability, and findings regarding pain 
on use, atrophy, weakened coordination, and excess 
fatigability were not discussed.  Such factors are especially 
relevant in light of the veteran's complaints of pain on 
kneeling and his use of a brace as support.  On remand, 
therefore, the veteran will be afforded a new VA orthopedic 
examination, in order to ascertain the degree of functional 
loss which is associated with his left knee disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the record indicates that the service-connected 
residuals of the veteran's in-service left knee injury 
include an anterior cruciate ligament tear and a complete 
tear of the posterolateral complex; avulsion of the lateral 
collateral ligament and anterolateral joint capsule; 
posterior cruciate ligament laxity; and neurapraxia of the 
left common peroneal nerve.  A February 1992 EMG report shows 
an assessment that there had been substantial recovery of the 
neurologic function in the distribution of the left peroneal 
nerve, but there was still severe residual slowing in the 
distribution of the motor action potentials.  The most recent 
VA examination, conducted in June 1996, shows findings of 
hypesthesia of the common peroneal nerve on the left side.  

Thus, the record suggests that the veteran suffers from 
neurological impairment as a result of his in-service left 
knee injury.  According to the holding of the U.S. Court of 
Appeals for Veterans Claims (formerly known as the Court of 
Veterans Appeals) in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  

In this veteran's case, the left peroneal nerve neurapraxia 
is evaluated as part of the veteran's overall left knee 
disability, under the criteria for knee impairment as set 
forth in Diagnostic Code 5257.  38 C.F.R. § 4.71(a) (1998).  
However, a separate disability evaluation may be warranted 
for the neurological impairment resulting from the veteran's 
in-service left knee injury.  On Remand, therefore, the RO 
will be asked to consider whether the assignment of a 
separate evaluation is appropriate.  In addition, the veteran 
will be afforded a neurological examination in order to 
determine the nature and severity of the neurological deficit 
as it is currently manifested.  



Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location for any recent 
treatment he has received for the 
service-connected residuals of a left 
knee injury, from either VA or private 
sources.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to obtain copies of 
the veteran's treatment records, apart 
from those records which have already 
been associated with the claims folder.  
All records obtained through these 
channels should be associated with the 
claims folder.  The veteran should also 
be notified of the opportunity to submit 
additional medical records or argument in 
support of his claim.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for VA 
neurological and orthopedic examinations, 
in order to ascertain the current nature 
and severity of the post-operative 
residuals of his in-service left knee 
injury.  Each examination should include 
all special tests and studies as 
indicated, to include x-rays and EMG 
studies, as appropriate.  All objective 
findings should be noted in detail. 

The orthopedic examiner should indicate 
the degree of motion in the left knee, 
and any limitation of motion must be 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. § 
4.40 (1998).  The examiner should 
indicate whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy 
of disuse, or loss of strength as a 
result of the left knee disability.  38 
C.F.R. § 4.45 (1998).  In addition, the 
degree of instability in the left knee 
should be fully documented by appropriate 
testing of the left knee ligaments.   

On neurologic examination, the examiner 
should describe all objective findings 
currently associated with the left common 
peroneal nerve deficit, to include an 
opinion as to the degree of impairment 
which is currently manifested and shown 
by testing and examination. 

Complete rationales should be given for 
any opinions given or conclusions 
reached.  The veteran's medical history 
should be reviewed in conjunction with 
the VA examinations, and to that end, the 
claims folder and a copy of this Remand 
should be provided to the examiner(s) 
prior to the examinations.  

3.  On completion of the foregoing, the 
RO should review the claims folder in 
order to determine whether the new VA 
examinations are adequate for rating 
purposes and whether the specified 
findings have been made.  If not, the RO 
should take appropriate corrective 
measures to ensure compliance with the 
actions specified in this Remand.  If the 
specified evidentiary development has 
been completed to the degree possible, 
the RO should readjudicate the veteran's 
claim in light of all the evidence which 
is now of record, in order to determine 
whether restoration of a 30 percent 
evaluation is warranted for the left knee 
disability.  The RO should also consider 
whether separate evaluations are 
warranted for arthritis (under VAGOPREC 
23-97) and for neurological involvement 
(according to Esteban, supra).  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case which addresses all 
of the pertinent regulations, along with 
an appropriate amount of time to respond 
thereto.  This case should thereafter be 
returned to the Board for further action, 
as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







